UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4510
LAWRENCE GLEN GALLOWAY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
              Robert G. Doumar, Senior District Judge.
                             (CR-01-117)

                      Submitted: January 9, 2003

                      Decided: January 21, 2003

  Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Stephen A. Hudgins, STEPHEN A. HUDGINS, P.C., Newport News,
Virginia, for Appellant. Paul J. McNulty, United States Attorney, Lisa
R. McKeel, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. GALLOWAY
                              OPINION

PER CURIAM:

   Lawrence Glen Galloway appeals his conviction of one count of
possession of a firearm after having been convicted of a felony in vio-
lation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000), and one count of
possession of a firearm with an obliterated serial number in violation
of 18 U.S.C. §§ 922(k), 924(a)(2) (2000), and his sentence of sixty-
three months for the felon in possession of a firearm charge and sixty
months, to run concurrently, for the possession of a firearm with an
obliterated serial number charge, and three years of supervised
release. We affirm.

   First, Galloway argues the district court erred when it denied his
motion to suppress the firearm and the statements he made to police
regarding the firearm, both before and after the police advised him of
his rights under Miranda v. Arizona, 384 U.S. 436 (1966). We review
the factual findings underlying a motion to suppress for clear error,
and the district court’s legal determinations de novo. See Ornelas v.
United States, 517 U.S. 690, 699 (1996); United States v. Rusher, 966
F.2d 868, 873 (4th Cir. 1992). When a suppression motion has been
denied, we review the evidence in the light most favorable to the
Government. See United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998).

   Galloway was arrested for violation of a protective order at the
apartment where he lived with his girlfriend and two others. After
Galloway was handcuffed, another resident of the apartment informed
police that Galloway had had a firearm earlier and had placed it in the
trunk of a nearby car. The officer asked Galloway if there was a gun
in the car. Galloway said there was not a gun in the car and that it was
not his car. The officer then asked if Galloway had been driving the
car; Galloway said yes. Finally, the officer asked if he could search
the trunk of the car. Galloway said yes, indicated that the keys were
in the pocket of his pants, allowed the officer to retrieve the keys from
his pocket and indicated which key opened the car. The officer
opened the trunk and found it full of clothes. On top of the clothes
lay a semiautomatic firearm. The police then took Galloway to the
police station; on the way, the police asked Galloway if he was a con-
                     UNITED STATES v. GALLOWAY                        3
victed felon, and Galloway said yes. Later, after receiving a Miranda
warning, Galloway stated that he had been driving the car and that he
had had the gun and put it in the trunk.

   The district court’s finding that Galloway voluntarily consented to
the search of the car trunk was not clearly erroneous. See United
States v. Lattimore, 87 F.3d 647, 650 (4th Cir. 1996); see also United
States v. Watson, 423 U.S. 411, 424 (1976) ("[T]he fact of custody
alone has never been enough to demonstrate a coerced . . . consent
to search."). Accordingly, the district court did not err when it denied
the motion to suppress the firearm discovered during the search.

   With regard to the statements that Galloway made before adminis-
tration of Miranda warnings, the district court erred by denying the
motion to suppress these statements. See Dickerson v. United States,
530 U.S. 428, 443-44 (2000) ("[U]nwarned statements may not be
used as evidence in the prosecution’s case in chief."). The district
court’s admission of such statements, however, was harmless beyond
a reasonable doubt, in light of the discovery of the firearm, the post-
Miranda remarks Galloway made to the police, and the testimony of
other witnesses. See Chapman v. California, 386 U.S. 18, 24 (1967);
cf. United States v. Melgar, 139 F.3d 1005, 1016 n.3 (4th Cir. 1998)
(holding that admission of Defendant’s statements obtained in viola-
tion of his Sixth Amendment rights was harmless error "because,
independent of the interrogation, the government would have ‘inevita-
bly discovered’ [Defendant’s] alien status"), abrogated on other
grounds by Texas v. Cobb, 532 U.S. 162 (2001).

   Finally, Galloway argues that the district court erred by denying
the motion to suppress statements he made after being advised of his
Miranda rights. He asserts that the initial unwarned statements taint
the subsequent admissions he made after he was fully advised of and
waived his Miranda rights. Where a defendant’s initial unwarned
statement, though in violation of Miranda, was voluntary, there is no
"taint" imputed to subsequent statements obtained pursuant to a vol-
untary and knowing waiver. See Oregon v. Elstad, 470 U.S. 298, 318
(1985); id. at 314 ("A subsequent administration of Miranda warnings
to a suspect who has given a voluntary but unwarned statement ordi-
narily should suffice to remove the conditions that precluded admis-
sion of the earlier statement."). Police need not inform the defendant
4                     UNITED STATES v. GALLOWAY
that his initial unwarned statement could not be used against him. Id.
at 316. As the district court found that the initial unwarned statements
were voluntary and Galloway has made no other argument that his
subsequent waiver of his Miranda rights was not knowing and volun-
tary, admission of the statements made after the Miranda warnings
was not error.

   Second, Galloway argues the possession of a firearm by a con-
victed felon and possession of a firearm with an obliterated serial
number are charges that should not be federalized. Because Galloway
did not raise this issue in the district court review is for plain error.
United States v. Olano, 507 U.S. 725, 731-32 (1993). To establish
plain error, Galloway must show: (1) there was an error; (2) the error
was plain; (3) the error affected his substantial rights; and (4) the error
seriously affected the fairness, integrity, or public reputation of the
judicial proceedings. Id. Because the Government may establish the
commerce nexus by showing the firearm was manufactured in another
state, Galloway has shown no error, plain or otherwise. See United
States v. Gallimore, 247 F.3d 134, 138 (4th Cir. 2001); United States
v. Nathan, 202 F.3d 230, 234 (4th Cir. 2000).

   Third, Galloway argues the evidence was insufficient to support his
conviction. A defendant challenging the sufficiency of the evidence
to support a conviction "must overcome a heavy burden." United
States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir. 1995). We must sustain
the verdict if there is substantial evidence, taken in the light most
favorable to the Government, to support the conviction. Glasser v.
United States, 315 U.S. 60, 80 (1942). The jury weighs the credibility
of the evidence, and credibility determinations are not susceptible to
judicial review. United States v. Burgos, 94 F.3d 849, 863 (4th Cir.
1996) (en banc). We have reviewed the record and conclude the evi-
dence was sufficient to support Galloway’s conviction.

   Finally, Galloway argues the Government failed to prove the fire-
arm was manufactured at a time when serial numbers were required
to be placed on firearms. Because Galloway did not raise this issue
in the district court, review is for plain error. Olano, 507 U.S. at 731-
32. Proof of the date on which a firearm was manufactured is not an
element of 18 U.S.C. § 922(k). Galloway therefore has shown no
                    UNITED STATES v. GALLOWAY                    5
error, plain or otherwise, by the Government’s failure to prove the
date on which the firearm was manufactured.

  Galloway’s conviction and sentence are affirmed. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED